     Case 1:20-cv-01249-DAD-SAB Document 7 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NATIONAL UNION FIRE INSURANCE                      No. 1:20-cv-01249-DAD-SAB
     COMPANY OF PITTSBURGH, PA,
12
                         Plaintiff,
13                                                      ORDER GRANTING STIPULATION FOR
             v.                                         ENTRY OF JUDGMENT
14
     DAVID LEE REYNOLDS,                                (Doc. No. 6)
15
                         Defendant.
16

17           Before the court is the parties’ stipulated request for the entry of judgment in favor of

18   plaintiff and against defendant in the amount of $348,217.94. (Doc. No. 6.)1 Pursuant to the

19   parties’ agreement and finding good cause, the court will grant the parties’ request.

20           The court hereby orders that judgment in the amount of $348,217.94 is entered in favor of

21   plaintiff National Union Fire Insurance Company of Pittsburgh, PA, and against defendant David

22   Lee Reynolds in this action, any pending motions are terminated and the Clerk of the Court is

23   directed to close this case.

24   IT IS SO ORDERED.
25
         Dated:    October 1, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27
     1
       To avoid confusion, the court notes that the docket indicates that the parties filed their request
28   as a “Motion for Judgment” and captioned the document “Consent Judgment.” (Doc. No. 6.)
                                                      1
